Citation Nr: 1412422	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-38 916	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969 and was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a VA Travel Board hearing on his VA Form 9 Substantive Appeal, received in October 2009.  He later withdrew this request and asked that his appeal be considered based on the record.  See VA Form 21-0820, Report of General Information, dated September 13, 2010.  The Board therefore considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2013).


FINDINGS OF FACT

1.  The Veteran current right ear hearing loss is as likely as not result of combat-related acoustic trauma sustained during his military service.

2.  The Veteran does not have left ear hearing loss as defined by VA regulation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for left ear hearing loss have not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2008 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  As this letter addressed all notice elements, and predated the initial adjudication by the AOJ/RO in May 2009, nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claim, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of this appeal that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in January 2009 and an addendum opinion was obtained in April 2009 concerning his hearing loss.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that this examination report and medical opinion are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  They reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks service connection for bilateral hearing loss that he contends is directly related to excessive noise exposure during service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  [Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a).  See M21-1MR III.iv.4.B.12.a.]

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Turning to the evidence of record, the Board finds that there is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD-214 indicates that he served as an anti-tank assault man and that he received the Combat Action Ribbon.  His account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  Thus, as a combat veteran, the Board accepts the Veteran's statements pertaining to in-service noise exposure.  Indeed, the RO previously conceded the Veteran's in-service noise exposure in its March 2003 grant of service connection for tinnitus.  So, the question remains as to whether the Veteran currently has bilateral hearing loss that is associated with his now conceded in-service noise exposure.

A finding or diagnosis of hearing loss is not shown in the Veteran's service treatment records, including the November 1969 separation examination.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2013).  In fact, there are no pertinent clinical records associated with the claims file until a January 2003 VA audio examination report 34 years later.  At that time, the Veteran was noted to have normal to mild high frequency sensorineural hearing loss bilaterally.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT

5
5
20
25
LEFT

5
5
10
10

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left.  These test results indicate clinically normal hearing in both ears and do not meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385. 

The Veteran was afforded a VA audiological examination in January 2009.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
50
LEFT
20
15
20
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left.  

The audiologist could not give an opinion regarding whether the Veteran's hearing loss was the result of acoustic trauma during military service without resorting to mere speculation as he was unable to review the claims file.  

In an addendum to that opinion, the audiologist reviewed the claims file and in concluded that the Veteran's hearing loss was less likely as not due to noise exposure while in the military.  He explained that the Veteran had normal audiometric thresholds at enlistment in September 1967.  When he was tested again in June 1968, he had 0s across all thresholds.  The audiologist noted that while there was no testing recorded at service discharge in November 1969, there was a very strong likelihood that the Veteran's hearing, having not deteriorated yet, did not deteriorate in the last year of his service.  

Right ear

At the outset, the Board notes that the Veteran has been found to have right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  In-service incurrence or aggravation of an injury (noise exposure) has also been established.  What remains is the question of whether there is an etiological link between that noise exposure and his current right ear hearing loss.


In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Veteran's right ear hearing loss was not diagnosed until 40 years after service discharge, the Board is satisfied that it cannot be clearly disassociated from his conceded in-service exposure to loud noises.


The Board acknowledges that there is inconsistent evidence as to whether the Veteran's current right ear hearing loss is related to service.  The unfavorable evidence in this case consists of the service medical treatment records which contain no mention of hearing loss, the period of almost four decades during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss and the 2009 VA examining audiologist opinion, which clearly acknowledged the Veteran's in-service noise exposure, but ultimately concluded that it was not the precipitant of his hearing loss.  However in providing the negative opinion, the audiologist relied on the Veteran having normal hearing acuity at discharge from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  The VA audiologist did not provide any explanation for why--with no post-service acoustic trauma--the Veteran was shown to have a right ear hearing loss when in-service acoustic trauma was conceded by a previous examiner's positive nexus opinion regarding tinnitus in 2003.  Thus, the Board finds that the examiner's opinion lacks probative value.

However of even greater significance to the Board is the evidence favorable to the claim including the Veteran's conceded in-service noise exposure (as is confirmed by his combat service) as well as his competent descriptions of hearing problems since service (assertions that he is competent to make).  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Here, there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, based on the totality of the evidence, the benefit of the doubt is resolved in the Veteran's favor and the Board finds that the Veteran's current right ear hearing loss was incurred during his military service as a result of exposure to loud noises therein.  Service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Left ear

Notwithstanding the negative VA opinion, the measurements of the Veteran's left ear hearing acuity in 2009 do not satisfy any of the three alternate bases for establishing hearing loss disability under 38 C.F.R. § 3.385.  The findings do not show a puretone threshold in any critical frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  In fact, there are no audiology tests that establish a left ear hearing loss disability at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319  (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency). 

Therefore the Veteran does not have left ear hearing loss for which service connection could be awarded for VA purposes.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The preponderance of the evidence is against the Veteran's claim for service connection for left ear hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim). 

The Veteran is competent to report the current sensation of decreased hearing acuity in the left ear, as that comes to him through his senses.  However, he is not competent to diagnosis left ear hearing loss or to opine that it meets the criteria for qualification as a disability for VA purposes.  That assessment is not simple in nature and in this case, requires specific audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions). 

Accordingly, the preponderance of the evidence is against this claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ear hearing loss is granted. 

Service connection for left ear hearing loss is denied. 



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


